Citation Nr: 1647134	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches (headaches), currently rated at 30 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that denied entitlement to a rating in excess of 10 percent for the Veteran's headaches.  Jurisdiction was subsequently transferred to the RO in New York, New York.  

The Board remanded this case in May 2014 for additional development.  It now returns for appellate review. 

In a February 2016 rating decision, the Veteran was assigned a 30 percent rating for cephalalgia (claimed as headaches and dizziness), effective from August 29, 2008, forward. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the date of his claim, the Veteran's headaches were manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches are satisfied.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a , Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.§ 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

An Adequate VA examination was performed in June 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There were additional VA examinations for headaches in April 2009 and June 2011 but these examinations were not adequate for rating purposes, although they are still probative.  The June 2015 examination report included consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's headaches since the June 2015 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.  In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in May 2014 for additional treatment records, all available Social Security disability (SSA) records, and a VA examination.  These actions have been accomplished, to the extent possible.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Veteran asserts that a rating greater than 30 percent is warranted for headaches.  For the following reasons, the Board finds that entitlement to a higher rating is warranted. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus" is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's headaches have been assigned a 30 percent rating under DC 8100, which specifically concerns migraines.  See 38 C.F.R. § 4.124a. Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A noncompensable (0 percent) rating is assigned for less frequent attacks.  Id.

The evidence of record shows headaches that cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The April 2009 VA examination noted that medical records indicated that the Veteran was receiving Topamax and acupuncture for his headaches.  He reported intermittent pain of anywhere between an 8 to a 10 out of 10 in severity.  He noted that his headaches were usually aggravated by the smell of fumes, perfumes, paint, noise, and sun and that his headaches were worse in the morning.  He reported a frequency of two-to-three times a day, with each headache lasting from seconds to hours.  The Veteran admitted that going to a dark place did help with his headaches, his headaches caused him weakness with an intermittent inability to sleep, an inability to do the things that he used to do, and sometimes he was unable to go to his medical appointments or to be with people as a result of his headaches.  He further reported that he was unable to do chores which lead to increased stress.  At the time of the examination, he had not worked for the previous six years.  The examiner concluded that sometimes the Veteran's headaches would occur three-to-four times a week and during those times, he was not able to maintain any activity.  There was no indication of prostration or frequency of prostration noted on examination.

VA treatment records dated from 2008 to 2012 show that the Veteran reported severe headaches.  He reported that they occurred daily and were aggravated by stress.  He also reported their severity was consistently an 8 out of 10 on a pain scale.  His records also showed that he was prescribed Topamax, Elavil, Zomig as needed, and acupuncture. 

During his June 2011 VA examination, the Veteran reported that his headaches did not cause vomiting or nausea.  Upon examination, his headaches were a 9 out of 10 in severity.  He also reported that his headaches were lasting longer and to that point in time, he was prescribed a variety of medication to treat the condition.  The examiner's impression was daily and stable migraine headaches.  Additionally, there was no indication of prostration or frequency of prostration noted on examination.  

Upon VA examination in June 2015, the Veteran's migraine diagnosis was confirmed.  The examiner noted that the Veteran was prescribed several medications for the condition and that he reported that his medication was helping.  He further noted that the Veteran's headaches would be worse in the morning but slowly improve with medication.  During examination, the examiner noted symptoms of constant head pain, worsening pain with physical activity that would encircle the Veteran's head like a band, and a dull tension type pain.  He also indicated non-headache symptoms associated with the Veteran's headaches including, sensitivity to light and sound, and weakness.  His typical duration was a constant mild dull headache which would flare-up when he was around car fumes or a paint smell.  The examiner stated that the Veteran would have prostrating attacks once every month but also noted that the Veteran had very frequent prostrating and prolonged attacks of migraine and headache pain.  

Concerning the functional impact of the Veteran's headaches on his ability to work, the June 2015 VA examiner noted that the Veteran reported that his headaches were more frequent.  He noted that the Veteran had to leave his volunteer work two-to-three times a week to go home due to his headaches.  He also noted that his medication made him weak, unable to concentrate, and that he had ceased employment as a part-time driving instructor because of his headaches.  The examiner ultimately opined that the Veteran's headaches had gotten worse because the frequency of the headaches had increased.  

A January 2016 VA neurological consult note showed chronic daily headaches.  The Veteran reported poor sleep, photophobia, phonophobia, and no nausea or vomiting.  A CT scan showed no evidence of acute intracranial pathology and the examiner opined that the finding were suggestive of age-related atrophy and minimal chronic microvascular ischemic changes.  

The probative evidence of record shows that the Veteran's headache condition more nearly approximates the criteria for a 50 percent rating.  In the April 2009 VA examination, the Veteran reported headaches occurring two-to-three times a day, three-to-four times a week, and that during these headaches, he was unable able to do any activity.  During the June 2011 VA examination, the Veteran reported his headaches were lasting longer and the examiner noted that the Veteran had chronic daily headaches.  Finally, in the June 2015 VA examination, the Veteran reported an increase in the frequency of the headaches  and the examiner noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain that caused him to leave his job as a part-time driving instructor.  Although the June 2015 VA examiner endorsed once a month as the frequency of prostrating attacks, the body of the medical evidence as well as the June 2015 VA examiner's additional remarks of daily frequency and severity indicates that the Veteran's headaches more closely approximates the criteria for a 50 percent rating.  Accordingly, both the medical and lay evidence shows that the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  See 38 C.F.R. §§ 4.7, 4.124a, DC 8100.  

In sum, the evidence shows that the Veteran's headaches have met or approximated the criteria for a 50 percent rating throughout the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  A 50 percent rating is the maximum rating available under DC 8100.  The Board has considered other diagnostic codes, but finds that they are not applicable to the Veteran's headaches, or do not afford a basis for a higher rating.  

The evaluation of the Veteran's headaches does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's headaches with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his headaches are manifested by frequent prostrating attacks that cause economic inadaptability.  These manifestations are contemplated by Diagnostic Code 8100.  Thus, there are no manifestations of the Veteran's headache disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Therefore, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's headaches for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In sum, the balance of the evidence supports assignment of a 50 percent rating for the Veteran's headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 50 percent for residuals of a head injury, headaches, is granted, subject to the law governing payment of monetary benefits.


REMAND

In its May 2014 remand, the Board observed that a claim for a TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was remanded for development and adjudication.  

Specifically, the Board directed that the Veteran be furnished an application form for a TDIU, be asked to complete and return it, and to advise the Veteran of what information and evidence was necessary to support a claim for a TDIU.  The Board also directed that the Veteran be scheduled for a VA examination for an opinion regarding whether he was unemployable due to service-connected disability.

In February 2015, the RO sent a letter to the Veteran advising him of the evidence necessary to support the grant of a TDIU, and asking him to complete VA Form 21-8940, and to file a formal claim for a TDIU.  The Veteran did not respond.  No examination was scheduled.  The RO then issued a supplemental statement of the case denying a TDIU and also issued a February 2016 rating decision denying entitlement to TDIU.  

A remand by the Board imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the Veteran's failure to respond to the RO's February 2015 letter; however, the scheduling of an examination was not made contingent on the Veteran's response.  Thus, remand for an examination is proper.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to complete and return a VA Form 21-8940.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2016 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., major depressive disorder, cephalalgia, and sinusitis and rhinitis with right nasal polyp) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Next, review the VA examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Finally, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


